Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/19 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kucklick et al. (US 2005/0234298) (“Kucklick”) in view of Glowa et al. (US 5,779,697) (“Glowa”).
(claims 1,6, 15) Kucklick discloses a multi-lumen arthroscopy cannula (Figs. 2, 5-10 [0010]) comprising a cannula housing that includes a main body and a cannula shaft, the main body permits passage of straight- and curved-tip arthroscopic surgical instruments [0011 working channel] while concurrently limiting passage of fluids, the cannula shaft comprising a central lumen (working channel) and bilateral irrigation and suction lumens arranged on opposite sides of the central lumen and in parallel with the central lumen [0010,0011,0033] wherein the irrigation and suction lumens permit provision of a continuous pressure at a distal end of the central lumen from simultaneous irrigation and suction [0042].
Although well-known, Kucklick does not directly show the series of valves within the main body although it does describe a proximal manifold [0010].  It is examiner’s position that these series of valves are within the manifold but Glowa, in the analogous art, specifically teaches these valves, see Fig. 5.  This series of valves includes a first multi-leaflet valve and a second multi-leaflet valve arranged consecutively within the cannula housing, and further comprising a dual-tapered diaphragm seal at an end of the cannula housing (Fig. 5).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kucklick with the series of multi-leaflet valves in the cannula housing to effectively seal around instruments of different sizes.

(claims 4,11) each of the irrigation and suction lumens share a respective wall (at 2) with the central lumen. Figs. 5-10
(claims 5,7,8,9) the bilateral irrigation and suction lumens terminate at Luer- lock style ports positioned above the cannula shaft at a base of the main body of the cannula housing. Fig. 2
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kucklick.
(claim 12) Kucklick discloses: A method (Fig. 1) of using a multi-lumen arthroscopic cannula during a surgical procedure, comprising using a central lumen to pass one or more surgical instruments or scopes from a proximal end of the MLAC through to a distal end of the MLAC, wherein the proximal end is outside the 
(claim 13) the surgical procedure is an arthroscopic procedure of a patient's joint, wherein the method further comprises maintaining joint cavity pressure by controlling flow rates of the irrigation and suction [0042-0043].
(claim 14) further comprising clearing a surgical field using the supplied irrigation fluid to entrain debris and the supplied suction to remove the entrained debris [0042].
(claim 16) irrigation fluid enters the MLAC through a first port at a first position above a cannula shaft of the MLAC, and suctioned fluid exits the MLAC through a second port at a position above the cannula shaft. See Fig. 2
(claim 17) the first and second positions above the cannula shaft are on opposite sides of a main body of the MLAC.  See Fig. 2
(claim 18) the irrigation fluid is directed to a surgical field. [0042]
(claim 19) continuous pressure is maintained in the surgical field. [0049]
(claim 20) the surgical field is in a joint capsule. See Fig. 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783